Case: 21-40262      Document: 00516064001         Page: 1    Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-40262                        October 21, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Miguel Joaquin-Lopez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:20-CR-112-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Miguel Joaquin-Lopez, federal prisoner # 17547-579, pleaded guilty to
   illegal reentry of a removed alien, in violation of 8 U.S.C. § 1326(a), (b)(1).
   The district court imposed a statutory maximum sentence of 120 months in
   prison, which was above the advisory sentencing guidelines range of 15 to 21


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40262       Document: 00516064001          Page: 2   Date Filed: 10/21/2021




                                     No. 21-40262


   months in prison.      On appeal, Joaquin-Lopez asserts that his term of
   imprisonment is substantively unreasonable as it is greater than necessary to
   achieve the goals of 18 U.S.C. § 3553(a). He specifically asserts that the
   extent of the variance is too high, particularly given that he has never
   committed a crime of violence and the factors the district court considered
   to impose an upward variance were already considered in the calculation of
   his advisory guidelines range.
            We review sentences, whether inside or outside the Guidelines, for
   reasonableness in light of the sentencing factors set forth in § 3553(a) and
   review the substantive reasonableness of a sentence under a deferential
   abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 46-47, 49-51
   (2007). A sentence is not unreasonable merely because a different sentence
   would also have been appropriate. Id. at 51.
            The record demonstrates that the district court assessed the facts and
   arguments of the parties and determined that a sentence within the advisory
   guidelines range was insufficient to achieve the sentencing goals set forth in
   § 3553(a). The district court further adopted the presentence report and
   considered the advisory sentencing guidelines range, the policy statements of
   the Guidelines, and the § 3553(a) sentencing factors, specifically noting the
   seriousness of the offense and the need for the sentence to protect the public,
   provide just punishment for the offense, and afford adequate deterrence from
   crime.
            Joaquin-Lopez’s arguments on appeal constitute a disagreement with
   the district court’s weighing of the § 3553(a) factors. This disagreement does
   not show error in connection with his sentence, nor does it show that the
   sentence imposed was not reasonable. See Gall, 552 U.S. at 51; United States
   v. Powell, 732 F.3d 361, 382 (5th Cir. 2013); United States v. Warren, 720 F.3d
   321, 332 (5th Cir. 2013). Furthermore, this court does not reweigh the




                                          2
Case: 21-40262       Document: 00516064001         Page: 3    Date Filed: 10/21/2021




                                    No. 21-40262


   § 3553(a) factors and reexamine their relative import, nor will it reverse the
   district court on the basis that this court could reasonably conclude that a
   different sentence was proper. See Gall, 552 U.S. at 51; United States
   v. McElwee, 646 F.3d 328, 341, 344-45 (5th Cir. 2011). Joaquin-Lopez’s
   sentence is supported by numerous § 3553(a) factors and is within the
   statutory maximum. See § 1326 (a) (b)(1).
            As to the extent of the variance, Joaquin-Lopez’s 120-month sentence
   is 99 months greater than the top of his advisory guidelines range, and this
   court has upheld similarly significant variances. See, e.g., United States
   v. Gutierrez, 635 F.3d 148, 154-55 (5th Cir. 2011) (affirming a sentence more
   than double the high end of the guideline range); United States v. Key, 599
   F.3d 469, 471-72, 475-76 (5th Cir. 2010) (affirming a sentence of 216 months
   where the guidelines range was 46 to 57 months). Moreover, although the
   extent of the variance is substantial, the district court provided a detailed
   justification for imposing the variance. See United States v. Diehl, 775 F.3d
   714, 724 (5th Cir. 2015); McElwee, 646 F.3d at 344-45. Given the significant
   deference that is due a district court’s consideration of the § 3553(a) factors,
   Joaquin-Lopez has not demonstrated that the district court abused its
   discretion in imposing his above-guidelines sentence. See Gall, 552 U.S. at
   50-53.
            The district court’s judgment is AFFIRMED.




                                          3